Exhibit 10.2

 

EXECUTION COPY

 

AMENDED AND RESTATED

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

DEERFIELD CAPITAL CORP.

 

DFR HOLDINGS, LLC

 

AND

 

CIFC PARENT HOLDINGS LLC

 

 

Dated as of April 13, 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Definitions

4

 

 

 

Section 2.

Demand Registration and Piggyback Rights on Demand Registrations

8

 

 

 

Section 3.

Piggyback Rights on Company or Third Party Registrations

11

 

 

 

Section 4.

Registration Procedures

12

 

 

 

Section 5.

Registration Expenses

16

 

 

 

Section 6.

Indemnification

17

 

 

 

Section 7.

Facilitation of Sales Pursuant to Rule 144

19

 

 

 

Section 8.

Miscellaneous

20

 

2

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of April 13, 2011, by and among Deerfield Capital
Corp., a Maryland corporation (the “Company”), DFR Holdings, LLC, a Delaware
limited liability company (together with its successors and assigns, “DFR
Holdings”), and CIFC Parent Holdings LLC, a Delaware limited liability company
(together with its successors and assigns, “CIFC Parent” and, together with DFR
Holdings, the “Investors”).

 

WHEREAS, the Company, Bulls I Acquisition Corporation, a Delaware corporation
and wholly-owned subsidiary of the Company (“First MergerSub”), Bulls II
Acquisition LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Company (“Second MergerSub” and, together with First
MergerSub, the “MergerSubs”), CIFC Parent and Commercial Industrial Finance
Corp., a Delaware corporation and wholly-owned subsidiary of CIFC Parent
(“CIFC”), are parties to the Agreement and Plan of Merger, dated as of
December 21, 2010, as amended (the “Merger Agreement”), pursuant to which on or
about the date hereof (i) First MergerSub is merging with and into CIFC (the
“First Step Merger”), with CIFC continuing as the surviving entity (the
“Intermediate Surviving Entity”), (ii) the Intermediate Surviving Entity is next
merging with and into Second MergerSub (the “Second Step Merger” and, together
with the First Step Merger, the “Merger”) and (iii) in connection with the
Merger, the Company is issuing to CIFC Parent 9,090,909 shares (the “CIFC
Shares”) of the common stock of the Company, par value $.001 per share (the
“Common Stock”), and making certain cash payments to CIFC Parent, all in
accordance with the terms of the Merger Agreement;

 

WHEREAS, pursuant to that certain Acquisition and Investment Agreement, dated as
of March 22, 2010, among the Company, Bounty Investments, LLC, a Delaware
limited liability company and an affiliate of DFR Holdings (“Bounty”), and
Columbus Nova Credit Investment Management, LLC, a Delaware limited liability
company (the “Acquisition Agreement”), the Company issued to Bounty 4,545,455
shares of Common Stock (the “DFR Holdings Shares”);

 

WHEREAS, as of the date hereof, DFR Holdings owns (i) the DFR Holdings Shares
and (ii) Senior Subordinated Convertible Notes in the original principal amount
of twenty-five million dollars ($25,000,000) and due December 9, 2017 (the
“Convertible Notes”), which are convertible into shares of Common Stock (the
“Conversion Shares”);

 

WHEREAS, the Company and Bounty are parties to the Registration Rights
Agreement, dated as of June 9, 2010 (the “Original Agreement”);

 

WHEREAS, the Investors are establishing certain terms and conditions concerning
the corporate governance of the Company, the CIFC Shares and the DFR Holdings
Shares and related provisions concerning the relationship of the Investors with,
and their investments in, the Company as provided in the Amended and Restated
Stockholders Agreement, dated as of the date hereof (the “Stockholders
Agreement”);

 

3

--------------------------------------------------------------------------------


 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company, CIFC Parent and CIFC to consummate the Merger and
the other transactions contemplated by the Merger Agreement; and

 

WHEREAS, the Company and the Investors desire to amend and restate the Original
Agreement and establish in this Agreement certain terms and conditions
concerning the registration rights with respect to the CIFC Shares, the DFR
Holdings Shares and Conversion Shares and related provisions concerning the
relationship of the Investors with, and their investments in, the Company from
and after the Closing (as defined below).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.                                          Definitions.  As used in
this Agreement, the following terms shall have the respective meanings set forth
in this Section 1:

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person.  The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting or other securities, by contract
or otherwise.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in New York, New York are authorized or obligated Law to close.

 

“Closing” means the closing of the transactions contemplated in the Merger
Agreement.

 

“Commission” means the United States Securities and Exchange Commission or any
successor entity thereto.

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Demanding Holder” means the Holder requesting registration of Registrable
Securities pursuant to Section 2(a).

 

“Effective Date” means the time and date that the Registration Statement filed
pursuant to Section 2(a) is first declared effective by the Commission or
otherwise becomes effective.

 

“Effectiveness Date” means, with respect to each Registration Statement that may
be required pursuant to Section 2(a)) hereof: (i) if the Company is a WKSI at
such time, the date such additional Registration Statement is filed; or (ii) if
the Company is not a WKSI at such time, the earlier of: (x) the forty-fifth
(45th) day following the written notice of demand therefor by the Demanding
Holder and (y) the fifth (5th) Trading Day following the date on which the

 

4

--------------------------------------------------------------------------------


 

Company is notified by the Commission that such additional Registration
Statement will not be reviewed or is no longer subject to further review and
comments.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

“Electing Holder” means (a) with respect to any Demand Registration pursuant to
Section 2(a), each Holder other than the Demanding Holder that requests to
include Registrable Securities in such Demand Registration and (b) with respect
to any Piggyback Registration pursuant to Section 3(a), each Holder that
requests to include Registrable Securities in such Piggyback Registration.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means with respect to each Registration Statement that may be
required pursuant to Section 2(a) hereof, (x) if the Company is then eligible to
file a Registration Statement on Form S-3, the fifteenth (15th) day following
the written notice of demand therefor by the Demanding Holder or (y) if the
Company is not then eligible to file a Registration Statement on Form S-3, the
thirtieth (30th) day following the written notice of demand therefor by the
Demanding Holder, provided, however, that if the Filing Date falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Date shall be extended to the next Business Day on which the Commission
is open for business.

 

“Freely Tradable” means, with respect to any security, a security that (i) is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144 or (ii) (A) if
certificated, does not and is not required to bear legends restricting the
transfer thereof and (B) if not certificated, does not and is not required to
bear a restricted CUSIP number and/or is not and is not required to be held in a
“restricted account” on behalf of a Holder by the Company’s transfer agent.

 

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

 

“Holder” or “Holders” means the record holder or holders, as the case may be,
from time to time of Convertible Notes and any Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 6(c).

 

“Indemnifying Party” has the meaning set forth in Section 6(c).

 

“Investor Shares” means the CIFC Shares, the DFR Holdings Shares and any other
shares of Common Stock held by CIFC Parent, DFR Holdings or any other Investor.

 

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).

 

“Losses” has the meaning set forth in Section 6(a).

 

5

--------------------------------------------------------------------------------


 

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

 

“Other Securities” has the meaning set forth in Section 2(d).

 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

“Piggyback Notice” has the meaning set forth in Section 3(a).

 

“Piggyback Registration” has the meaning set forth in Section 3(a)

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or known to the Company to be threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Questionnaire” has the meaning set forth in Section 4(k).

 

“Registrable Securities” means (i) the Investor Shares, (ii) the Conversion
Shares issuable or issued upon the conversion of the Convertible Notes and
(iii) any securities issued as (or issuable upon the conversion or exercise of
any warrant, right or other security that is issued as) a dividend, stock split,
recapitalization or other distribution with respect to, or in exchange for, or
in replacement of, the securities referenced in clauses (i) or (ii) above or
this clause (iii); provided, however, that the term “Registrable Securities”
shall exclude in all cases any securities (1) sold or exchanged by a Person
pursuant to an effective registration statement under the Act or in compliance
with Rule 144, (2) that are Freely Tradable (it being understood that for
purposes of determining eligibility for resale under this clause (2), solely
with respect to clause (i) of the definition of Freely Tradable, no securities
held by any Holder shall be considered Freely Tradable to the extent such Holder
reasonably determines that it is an affiliate (as defined under Rule 144) of the
Company) or (3) that shall have ceased to be outstanding.

 

“Registration Default” has the meaning set forth in Section 2(b).

 

“Registration Default Date” has the meaning set forth in Section 2(b).

 

“Registration Default Period” has the meaning set forth in Section 2(b).

 

6

--------------------------------------------------------------------------------


 

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any party or any of their respective subsidiaries is
otherwise subject.

 

“Special Interest” has the meaning set forth in Section 2(b).

 

“Super Majority Interest” means the holders of two-thirds (66 2/3%) of the
Registrable Securities.

 

“Suspension Period” has the meaning set forth in Section 2(a).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market, or, if there is no Trading Market, any Business Day.

 

“Trading Market” means the principal national securities exchange on which the
Common Stock is listed.

 

7

--------------------------------------------------------------------------------


 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

Section 2.                                          Demand Registration and
Piggyback Rights on Demand Registrations.

 

(a)                                  Subject to Section 2(c), if at any time the
Company receives a written request from DFR Holdings or CIFC Parent that the
Company register Registrable Securities under the Securities Act, the Company
will prepare and file with the Commission, as promptly as reasonably practicable
but not later than the applicable Filing Date, a Registration Statement covering
the resale of all Registrable Securities that the Demanding Holder requests to
be registered (each such registration, a “Demand Registration”); provided, that
the Company shall not be required to register the Registrable Securities unless
the Demanding Holder has requested to include in such Registration at least the
lesser of (A) 1,000,000 shares of Common Stock and (B) if the Common Stock is
then listed, the number of Registrable Securities having a fair market value
(based on the closing price of the Common Stock quoted on the Trading Market
immediately preceding the date the request is received by the Company) of
$5,000,000.  The Registration Statement (i) shall be on Form S-3 (except if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, in which case such registration shall be on another appropriate
form for such purpose) and, if the Company is a WKSI as of the Filing Date,
shall be an Automatic Shelf Registration Statement and (ii) shall contain
(except if otherwise requested by the Demanding Holder or required pursuant to
written comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Annex A.  The Company will use its commercially reasonable efforts to cause
the Registration Statement to be declared effective or otherwise to become
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date, and will use its commercially reasonable
efforts to keep the Registration Statement continuously effective from the
Effectiveness Date until the earliest to occur of (x) the date on which the
Demanding Holder notifies the Company in writing that all Registrable Securities
included in such Registration Statement have been sold in reliance thereon or
that the offering for the sale thereof (or any unsold portion thereof) has been
abandoned, and (y) thirty (30) days following the date that such Registration
Statement was declared effective by the Commission (such period, the
“Effectiveness Period”).  The Company shall promptly notify all other Holders of
any demand made by a Demanding Holder, and each such Holder who wishes to
include all or a portion of such Holder’s Registrable Securities in the Demand
Registration shall so notify the Company within fifteen (15) days after the
receipt by the Holder of the notice from the Company.  Upon any such request,
the Electing Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 2(d).  Neither the
Company nor any other Person (other than the Demanding Holder and any Electing
Holders) shall be entitled to include Other Securities in any Demand
Registration without the prior written consent of the Demanding Holder. 
Notwithstanding anything to the contrary in this Agreement, upon notice to the
Holders, without incurring or accruing any obligation to pay any Special
Interest pursuant to (b), the Company may suspend the use or effectiveness of
the Registration Statement, or delay the Filing Date, for up to thirty (30)
consecutive days and up to ninety (90) days in the aggregate, in any 365-day
period (a “Suspension Period”) if the Board of Directors of the Company
determines that there is a valid business purpose for extension, which valid
business purpose shall include without limitation plans for a registered public
offering, an acquisition or other proposed or pending corporate developments and
similar events (it being

 

8

--------------------------------------------------------------------------------


 

agreed that the notice of the Extension Period need not state the reason
therefor); provided that (1) a Suspension Period shall not prevent the Holders
from requesting any Demand Registration or electing to participate in any
Piggyback Registration under Section 3, (2) a Suspension Period shall not apply
to Holders in any Piggyback Registration to the extent the Company has waived
the Suspension Period with respect to any registered offering of Other
Securities for its own account or for the account of any other Person, which
offering gives rise to such Piggyback Registration and (3) a Suspension Period
may not be in effect, and may not commence, at any time during the period from
and after the date that the Convertible Notes are redeemed pursuant to Section 4
of the Convertible Note Agreement through 5:00 p.m. New York City time on the
date that is ten (10) consecutive Trading Days after the date of such
redemption.  In the event the Company exercises its rights under the preceding
sentence, the Holders agree to suspend, immediately upon their receipt of the
notice referred to above, their use of the Prospectus relating to such
Registration Statement in connection with any sale or offer to sell Registrable
Securities and not to sell any Registrable Securities pursuant thereto until
such Holder has been advised in writing by the Company that the applicable
Prospectus may be used or is effective (which notice the Company agrees to
provide promptly following the lapse of the event or circumstance giving rise to
such suspension).  Each Holder shall keep confidential the fact of the delivery
of the extension notice except as required by applicable Law.  If the Company
delays any Filing Date pursuant to a Suspension Period, then the Demanding
Holder may withdraw the Demand Registration at any time prior to the filing of
the Registration Statement by providing written notice to the Company.

 

(b)                                 If, with respect to any Registration
Statement required by this Section 2: (i) such Registration Statement is not
filed on or prior to its Filing Date, (ii) such Registration Statement is not
declared effective by the Commission or does not otherwise become effective on
or prior to its required Effectiveness Date, (iii) the Company fails to file
with the Commission a request for acceleration with Rule 461 promulgated under
the Securities Act, within five (5) Trading Days of the date on which the
Company is notified (orally or in writing, whichever is earlier) by the
Commission that such Registration Statement will not be reviewed or is not
subject to further review, or (iv) after its Effective Date, such Registration
Statement ceases for any reason to be effective and available to the Holders as
to all Registrable Securities to which it is required to cover at any time prior
to the expiration of the Effectiveness Period (in each case, except as
specifically permitted herein with respect to any applicable Suspension Period
and subject to Section 2(d)) (any such failure or breach being referred to as a
“Registration Default,” and for purposes of clauses (i) or (ii) the date on
which such Registration Default occurs, and for purposes of clause (iii) the
date on which such five (5) Trading Day period is exceeded and for purposes of
clause (iv) the date on which the Registration Statement ceases to be effective
and available, being referred to as the “Registration Default Date” and each
period from and including the Registration Default Date during which a
Registration Default has occurred and is continuing, a “Registration Default
Period”), then, during the Registration Default Period, in addition to any other
rights available to the Holders (including, without limitation, pursuant to
Section 8(a)), the Company will pay a special payment (collectively, “Special
Interest”) to Holders (x) in respect of each Convertible Note convertible into
Conversion Shares that, when issued, will constitute Registrable Securities
(which, for the avoidance of doubt, shall be deemed to constitute Registrable
Securities to the extent such Holder reasonably determines that it is, or upon
conversion of such Convertible Notes would reasonably be expected to become, an
affiliate (as defined under Rule 144) of the Company), in an amount equal to one
percent (1.0%) per

 

9

--------------------------------------------------------------------------------


 

annum of the principal amount of such Convertible Note and, without duplication,
(y) in respect of each Conversion Share issued upon conversion of the
Convertible Notes and that is a Registrable Security, in an amount equal to one
percent (1.0%) per annum of the quotient of one thousand dollars ($1,000)
divided by the number of Conversion Shares issued upon conversion of such
Convertible Notes; provided that (A) no Special Interest shall accrue or be
payable in respect of the Investor Shares and (B) the obligation to pay Special
Interest in respect of a Demand Registration may be waived with respect to all
Registrable Securities covered thereby in the sole discretion of the applicable
Demanding Holder.  Special Interest shall accrue from the applicable
Registration Default Date until all Registration Defaults have been cured and
shall be payable quarterly in arrears on each January 1, April 1, July 1 and
October 1 following the applicable Registration Default Date to the record
holder of the applicable security on the date that is fifteen (15) days prior to
such payment date, until paid in full.  Special Interest payable in respect of
any Registration Default Period shall be computed on the basis of a 360-day year
consisting of twelve (12) thirty (30)-day months.  Special Interest shall be
payable only with respect to a single Registration Default at any given time,
notwithstanding the fact that multiple Registration Defaults may have occurred
and be continuing.

 

(c)                                  The Company shall not be required to effect
a Demand Registration of Registrable Securities pursuant to this Section 2
(x) at the request of DFR Holdings if the Company has effected a total of two
(2) Demand Registrations at the request of DFR Holdings, or (y) at the request
of CIFC Parent if the Company has effected a total of two (2) Demand
Registrations at the request of CIFC Parent, in each case in accordance with the
terms of this Section 2, and each Registration Statement filed upon such Demand
Registration was declared or ordered effective by the Commission and was
maintained effective by the Company throughout the Effectiveness Period as
required by Section 2(a); provided further that, for the avoidance of doubt, any
Demand Registration that is delayed or interrupted due to a Suspension Period,
for which demand has been withdrawn in accordance with Section 2(a), or
otherwise not maintained available to the Demanding Holder and Electing Holders
(subject to Section 2(d)) at all times through the Effectiveness Period shall
not constitute one (1) of the Demand Registrations to which such Demanding
Holder is enititled under this Section 2(c).

 

(d)                                 If the Demand Registration is an
underwritten offering and if the managing underwriter or underwriters for a
Demand Registration that is to be an underwritten offering advises the Company
and the Demanding Holder in writing that it is their good faith opinion that the
total amount of Registrable Securities which the Demanding Holder desires to
sell, taken together with all shares of Common Stock or other equity securities
of the Company (such Common Stock and other equity securities (other than
Registrable Securities) collectively, “Other Securities”), which the Company and
any other Persons having rights to participate in such registration intend to
include in such offering, exceeds the total number or aggregate dollar amount of
such securities that can be sold without having an adverse effect on the price,
timing, distribution method or successful offering of the Registrable Securities
to be so included together with all Other Securities, then there shall be
included in such firm commitment underwritten offering the number or dollar
amount of Registrable Securities and such Other Securities that in the good
faith opinion of such managing underwriter or underwriters can be sold without
so adversely affecting such offering, and such number of Registrable Securities
and Other Securities shall be allocated for inclusion as follows: (i) first, all
Registrable Securities being sold by the Demanding Holder and Electing Holders,
pro rata, based on the number of

 

10

--------------------------------------------------------------------------------


 

Registrable Securities that each such Holder has requested be included in such
Demand Registration; (ii) second, all Other Securities being sold by the
Company; and (iii) third, all Other Securities of any holders thereof requesting
inclusion in such Demand Registration, pro rata, based on the number of Other
Securities that each such Person has requested be included in such Demand
Registration.

 

(e)                                  Notwithstanding anything to the contrary
herein, in no event shall the Company be required to file or cause to be
declared effective a Registration Statement providing for the resale of
Registrable Securities on a delayed or continuous basis pursuant to Rule 415 or
otherwise for a period longer than thirty (30) days.

 

Section 3.                                          Piggyback Rights on Company
or Third Party Registrations.

 

(a)                                  Subject to the terms and conditions of this
Agreement, if at any time after the date hereof, the Company files a
registration statement under the Securities Act with respect to an offering of
Other Securities, whether or not for sale for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms,
(ii) filed solely in connection with any employee benefit or dividend
reinvestment plan or (iii) filed pursuant to a Demand Registration in accordance
with Section 2), then the Company shall use commercially reasonably efforts to
give written notice of such filing to the Holders at least ten (10) Business
Days before the anticipated filing date (or such later date as it becomes
commercially reasonable to provide such notice) (the “Piggyback Notice”).  The
Piggyback Notice and the contents thereof shall be kept confidential by the
Holders and their respective Affiliates and representatives, and the Holders
shall be responsible for breaches of confidentiality by their respective
Affiliates and representatives.  The Piggyback Notice shall offer the Holders
the opportunity to include in such registration statement, subject to the terms
and conditions of this Agreement, the number of Registrable Securities as they
may reasonably request (a “Piggyback Registration”).  Subject to the terms and
conditions of this Agreement, the Company shall use its commercially reasonable
efforts to include in each such Piggyback Registration all Registrable
Securities with respect to which the Company has received from the Holders
written requests for inclusion therein within ten (10) Business Days following
receipt of any Piggyback Notice by the Holders, which request shall specify the
maximum number of Registrable Securities intended to be disposed of by such
Electing Holders and the intended method of distribution.  For the avoidance of
doubt and notwithstanding anything in this Agreement to the contrary, the
Company may not commence or permit the commencement of any sale of Other
Securities for its own account or the account of another Person that is not a
Holder in a public offering to which this Section 3 applies unless the Holders
shall have received the Piggyback Notice in respect to such public offering not
less than ten (10) Business Days prior to the commencement of such sale of Other
Securities.  The Electing Holders shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time at least
two (2) Business Days prior to the effective date of the registration statement
relating to such Piggyback Registration.  No Piggyback Registration shall count
towards the number of demand registrations that any Holder is entitled to make
pursuant to Section 2.

 

(b)                                 If any Other Securities Registered in
accordance with the procedures set forth in Section 3(a) are to be sold in an
underwritten offering, (1) the Company or other Persons designated by the
Company shall have the right to appoint the book-running, managing and other

 

11

--------------------------------------------------------------------------------


 

underwriter(s) for such offering in their discretion and (2) the Electing
Holders shall be permitted to include all Registrable Securities requested to be
included in such registration in such underwritten offering on the same terms
and conditions as such Other Securities proposed by the Company or any third
party to be included in such offering; provided, however, that if such offering
involves an underwritten offering and the managing underwriter or underwriters
of such underwritten offering advise the Company in writing that it is their
good faith opinion that the total amount of Registrable Securities requested to
be so included, together with all Other Securities that the Company and any
other Persons having rights to participate in such registration intend to
include in such offering, exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price, the
timing or the method of distribution of the Registrable Securities to be so
included together with all Other Securities, then there shall be included in
such firm commitment underwritten offering the number or dollar amount of
Registrable Securities and such Other Securities that in the good faith opinion
of such managing underwriter or underwriters can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows: (x) to the extent such
public offering is the result of a registration initiated by the Company,
(i) first, all Other Securities being sold by the Company, (ii) second, the
Registrable Securities as to which Registration has been requested by the
Electing Holders, pro rata, based on the number of Registrable Securities
beneficially owned by the Electing Holders, and (iii) third, all Other
Securities of any holders thereof (other than the Company and the Electing
Holders) requesting inclusion in such registration, pro rata, based on the
number of Other Securities beneficially owned by each such holder of Other
Securities or (y) to the extent such public offering is the result of a
registration by any Persons (other than the Company or the Holders) exercising a
contractual right to demand registration not included in this Agreement,
(i) first, all Other Securities owned by such Persons exercising the contractual
right, pro rata, based on the number of Other Securities beneficially owned by
each such holder of Other Securities, (ii) second, the Registrable Securities as
to which Registration has been requested by the Electing Holders, pro rata,
based on the number of Registrable Securities beneficially owned by such
Electing Holders, (iii) third, all Other Securities being sold by the Company,
and (iv) fourth, all Other Securities requested to be included in such
registration by other holders thereof (other than the Company and the Holders),
pro rata, based on the number of Other Securities beneficially owned by each
such holder of Other Securities.

 

Section 4.                                          Registration Procedures. 
The procedures to be followed by the Company and each selling Holder, and the
respective rights and obligations of the Company and such Holders, with respect
to the preparation, filing and effectiveness of a Registration Statement, and
the distribution of Registrable Securities pursuant thereto, are as follows:

 

(a)                                  The Company will, as promptly as
practicable prior to the filing of a Registration Statement or any related
Prospectus or any amendment or supplement thereto, (i) furnish to the Holders
copies of all such documents proposed to be filed, which documents (other than
those incorporated by reference) will be subject to the reasonable review of
such Holders and (ii) use its reasonable efforts to address in each such
document when so filed with the Commission such comments as the Holders
reasonably shall propose.

 

(b)                                 The Company will use commercially reasonable
efforts to: (i)  prepare and file with the Commission such amendments, including
post-effective amendments, and

 

12

--------------------------------------------------------------------------------


 

supplements to each Registration Statement and the Prospectus used in connection
therewith as may be necessary under applicable Law with respect to the
disposition of all Registrable Securities covered by such Registration Statement
continuously effective as to the applicable Registrable Securities for its
Effectiveness Period and prepare and file with the Commission such additional
Registration Statements in order to register for resale under the Securities Act
all of the Registrable Securities; (ii) cause the related Prospectus to be
amended or supplemented by any required Prospectus supplement, and as so
supplemented or amended to be filed pursuant to Rule 424; and (iii) respond as
promptly as reasonably possible to any comments received from the Commission
with respect to each Registration Statement or any amendment thereto and, as
promptly as reasonably possible provide the Holders true and complete copies of
all correspondence from and to the Commission relating to such Registration
Statement that pertains to the Holders as “selling stockholders” but not any
comments that would result in the disclosure to the Holders of material and
non-public information concerning the Company.

 

(c)                                  The Company will comply in all material
respects with the provisions of the Securities Act and the Exchange Act with
respect to the Registration Statements and the disposition of all Registrable
Securities covered by each Registration Statement.

 

(d)                                 The Company will notify the Holders as
promptly as reasonably practicable (and, in the case of (i)(A) below, not less
than three (3) Trading Days prior to such filing) and (if requested by any such
Person) confirm such notice in writing no later than one (1) Trading Day
following the day: (i)(A) when a Prospectus or any Prospectus supplement or
post-effective amendment to a Registration Statement is proposed to be filed;
(B) when the Commission notifies the Company whether there will be a “review” of
such Registration Statement and whenever the Commission comments in writing on
such Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as “selling stockholders” or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“selling stockholders” or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of (but not the nature or details concerning)
any event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

13

--------------------------------------------------------------------------------


 

(e)                                  The Company will use commercially
reasonable efforts to avoid the issuance of, or, if issued, obtain the
withdrawal of (i) any order suspending the effectiveness of a Registration
Statement, or (ii) any suspension of the qualification (or exemption from
qualification) of any of the Registrable Securities for sale in any
jurisdiction, at the earliest practicable moment, or if any such order or
suspension is made effective during any Suspension Period, as soon as reasonably
practicable after the Suspension Period is over.

 

(f)                                    During the Effectiveness Period, the
Company will furnish to each Holder, without charge, at least one (1) conformed
copy of each Registration Statement and each amendment thereto and all exhibits
to the extent requested by such Person (including those incorporated by
reference) promptly after the filing of such documents with the Commission.

 

(g)                                 The Company will promptly deliver to each
Holder, without charge, as many copies of each Prospectus or Prospectuses
(including each form of prospectus) and each amendment or supplement thereto as
such Persons may reasonably request during the Effectiveness Period.  The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Holders in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto.

 

(h)                                 The Company will, prior to any public
offering of Registrable Securities, use commercially reasonable efforts to
register or qualify or cooperate with the selling Holders in connection with the
registration or qualification (or exemption from such registration or
qualification) of such Registrable Securities for offer and sale under the
applicable state securities or Blue Sky Laws of those jurisdictions within the
United States as any Holder reasonably requests in writing to keep each such
registration or qualification (or exemption therefrom) effective during the
Effectiveness Period and to do any and all other acts or things necessary or
advisable to enable the disposition in such jurisdictions of the Registrable
Securities covered by the Registration Statements; provided, that the Company
will not be required to (i) qualify generally to do business or as a dealer in
securities in any jurisdiction where it is not then so qualified or (ii) take
any action which would subject the Company to general service of process or any
material tax in any such jurisdiction where it is not then so subject.

 

(i)                                     The Company will cooperate with the
Holders to facilitate the timely preparation and delivery of certificates
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates shall be free, to the extent
permitted by the Merger Agreement, the Acquisition Agreement and the Convertible
Note Agreement and/or the Convertible Notes, of all restrictive legends, and to
enable such Registrable Securities to be in such denominations and registered in
such names as any such Holders may request.  In connection therewith, if
required by the Company’s transfer agent, the Company will promptly after the
effectiveness of the Registration Statement cause an opinion of counsel as to
the effectiveness of the Registration Statement to be delivered to and
maintained with its transfer agent, together with any other authorizations,
certificates and directions required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement.

 

14

--------------------------------------------------------------------------------


 

(j)                                     Upon the occurrence of any event
contemplated by Section 4(d)(v), as promptly as reasonably possible, the Company
will prepare a supplement or amendment, including a post-effective amendment, if
required by applicable Law, to the affected Registration Statements or a
supplement to the related Prospectus or any document incorporated or deemed to
be incorporated therein by reference, and file any other required document so
that, as thereafter delivered, no Registration Statement nor any Prospectus will
contain an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading.

 

(k)                                  In connection with filing any Registration
Statement, the Company may require each Holder that wishes to include
Registrable Securities in such Registration Statement to furnish to the Company
a certified statement as to the securities of the Company (including shares of
Common Stock issuable upon conversion of Convertible Notes) beneficially owned
by such Holder and any Affiliate thereof substantially in the form of Exhibit A
hereto (the “Questionnaire”) for use in connection with the Registration
Statement at least ten (10) Trading Days prior to the filing of the Registration
Statement.  Each Holder further agrees that it shall not be entitled to be named
as a selling securityholder in a Registration Statement or use the Prospectus
for offers and resales of Registrable Securities at any time, unless such Holder
has returned to the Company a completed and signed Questionnaire.  Each Holder
acknowledges and agrees that the information in the Questionnaire will be used
by the Company in the preparation of the Registration Statement and hereby
consents to the inclusion of such information in the Registration Statement. 
The Company agrees to periodically update the Prospectus upon request to add any
Holders who have delivered a Questionnaire since initial filing or the last such
update as selling securityholders in the Prospectus.

 

(l)                                     The Holders may distribute the
Registrable Securities by means of an underwritten offering; provided that
(i) the Demanding Holder provides written notice to the Company of its intention
to distribute Registrable Securities by means of an underwritten offering,
(ii) the managing underwriter or underwriters thereof shall be designated by the
Demanding Holder (provided, however, that such designated managing underwriter
or underwriters shall be reasonably acceptable to the Company), (iii) each
Holder participating in such underwritten offering agrees to sell such Holder’s
Registrable Securities on the basis provided in any underwriting arrangements
approved by the persons entitled selecting the managing underwriter or
underwriters hereunder and (iv) each Holder participating in such underwritten
offering completes and executes all questionnaires, powers of attorney,
indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements.  The Company hereby agrees
with each Holder that, in connection with any underwritten offering in
accordance with the terms hereof, it will negotiate in good faith and execute
all indemnities, underwriting agreements and other documents reasonably required
under the terms of such underwriting arrangements, including using all
commercially reasonable efforts to procure customary legal opinions and auditor
“comfort” letters.

 

(m)                               In the event the Holders seek to complete an
underwritten offering, for a reasonable period prior to the filing of any
Registration Statement, and throughout the Effectiveness Period, the Company
will make available upon reasonable notice at the Company’s principal place of
business or such other reasonable place for inspection by the managing
underwriter or underwriters selected in accordance with Section 4(l), such
financial and other

 

15

--------------------------------------------------------------------------------


 

information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary (and in the case
of counsel, not violate an attorney-client privilege in such counsel’s
reasonable belief) in the judgment of legal counsel for such managing
underwriter or underwriters, to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act; provided, however, that the
foregoing inspection and information gathering on behalf of the Holders (and any
managing underwriter or underwriters) shall be conducted by legal counsel to the
Holders (and legal counsel to such managing underwriter or underwriters); and
provided further that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in the Registration Statement or in any other manner other than
through the release of such information by any Person afforded access to such
information pursuant hereto), or (B) such Person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such Person shall have given the
Company prompt prior written notice of such requirement so that the Company may
seek to object to such subpoena or order, or to make such disclosure subject to
a protective order or confidentiality agreement).

 

(n)                                 DFR Holdings hereby acknowledges the
restrictions on the transfer of the DFR Holdings Shares, the Convertible Notes
and the Conversion Shares as set forth in the Acquisition Agreement, the
Stockholders Agreement and/or the Convertible Note Agreement, and expressly
acknowledges and agrees that nothing herein shall be deemed to permit any
assignment, transfer or other disposition of Registrable Securities in violation
of the terms of the Acquisition Agreement, the Stockholders Agreement or the
Convertible Note Agreement, as applicable.  CIFC Parent hereby acknowledges the
restrictions on the transfer of the CIFC Shares as set forth in the Merger
Agreement and the Stockholders Agreement, and expressly acknowledges and agrees
that nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of the Merger
Agreement or the Stockholders Agreement.

 

Section 5.                                          Registration Expenses.  All
fees and expenses incident to the Company’s performance of or compliance with
its obligations under this Agreement (excluding any underwriting discounts and
selling commissions, but including all legal fees and expenses of one (1) legal
counsel to the Holders) shall be borne by the Company whether or not any
Registrable Securities are sold pursuant to a Registration Statement.  The fees
and expenses referred to in the foregoing sentence shall include, without
limitation, (i) all registration and filing fees (including, without limitation,
fees and expenses (A) with respect to filings required to be made with the
Trading Market, and (B) in compliance with applicable state securities or Blue
Sky Laws), (ii) printing expenses (including, without limitation, expenses of
printing certificates for Registrable Securities and of printing prospectuses if
the printing of prospectuses is reasonably requested by the holders of a
majority of the Registrable Securities included in the Registration Statement),
(iii) messenger, telephone and delivery expenses, (iv) fees and disbursements of
counsel for the Company, (v) Securities Act liability insurance, if the Company
so desires such insurance, and (vi) fees and expenses of all other Persons
retained by the Company in connection with the consummation of the transactions
contemplated by this Agreement.  In addition, the

 

16

--------------------------------------------------------------------------------


 

Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  For the avoidance of doubt, each Holder shall pay all underwriting
and placement discounts and commissions, agency and placement fees, brokers’
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities.  In addition to the foregoing, the Company
shall pay the reasonable legal fees and expenses of the single counsel to the
Holders in connection with the Registration Statement (not to exceed $50,000 in
the aggregate); provided, however, if the Holders reasonably determine that
local counsel is required in connection with the Registration Statement, then
the Company shall be obligated to pay such reasonable legal fees and expense as
well (not to exceed $15,000 in the aggregate).

 

Section 6.                                          Indemnification.

 

(a)                                  Indemnification by the Company.  The
Company will, notwithstanding any termination of this Agreement, indemnify and
hold harmless each Holder, the officers, directors, agents, partners, members,
stockholders and employees of each of them, each Person who controls any such
Holder (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable Law, from and
against any and all losses, claims, damages, liabilities, costs (including,
without limitation, reasonable costs of preparation and reasonable attorneys’
fees) and expenses (collectively, “Losses”), as incurred, arising out of or
relating to any untrue or alleged untrue statement of a material fact contained
in any Registration Statement, any Prospectus or any form of prospectus
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433) or in any amendment or supplement thereto or in any preliminary
prospectus, or arising out of or relating to any omission or alleged omission of
a material fact required to be stated therein or necessary to make the
statements therein (in the case of any Prospectus or form of prospectus
(including, without limitation, any “issuer free writing prospectus” as defined
in Rule 433) or supplement thereto, in light of the circumstances under which
they were made) not misleading, except to the extent, but only to the extent,
that such untrue statements, alleged untrue statements, omissions or alleged
omissions are based solely upon information regarding such Holder furnished in
writing to the Company by such Person expressly for use therein pursuant to
Section 4(k).  The Company shall notify the Holders promptly of the institution,
threat or assertion of any Proceeding of which the Company is aware in
connection with the transactions contemplated by this Agreement.

 

(b)                                 Indemnification by Holders.  Each Holder
shall, notwithstanding any termination of this Agreement, severally and not
jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable Law, from and against all Losses, as
incurred, arising solely out of or based solely upon any untrue statement of a
material fact contained in any Registration Statement, any Prospectus, or any
form of prospectus (including, without limitation, any “issuer free writing
prospectus” as defined in Rule 433), or in any amendment or supplement thereto,
or

 

17

--------------------------------------------------------------------------------


 

arising solely out of or based solely upon any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433) or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder in the Questionnaire or
otherwise expressly for use therein.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

(c)                                  Conduct of Indemnification Proceedings.  If
any Proceeding shall be brought or asserted against any Person entitled to
indemnity hereunder (an “Indemnified Party”), such Indemnified Party shall
promptly notify the Person from whom indemnity is sought (the “Indemnifying
Party”) in writing, and the Indemnifying Party shall be permitted to assume the
defense thereof, including the employment of counsel reasonably satisfactory to
the Indemnified Party and the payment of all fees and expenses incurred in
connection with defense thereof; provided, that the failure of any Indemnified
Party to give such notice shall not relieve the Indemnifying Party of its
obligations or liabilities pursuant to this Agreement, except (and only) to the
extent that it shall be finally determined by a court of competent jurisdiction
(which determination is not subject to appeal or further review) that such
failure shall have proximately and materially adversely prejudiced the
Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties.  The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

Subject to the terms and conditions of this Agreement, all fees and expenses of
the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection

 

18

--------------------------------------------------------------------------------


 

with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, promptly upon receipt of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided that the
Indemnified Party shall promptly reimburse the Indemnifying Party for all such
fees and expenses to the extent it is finally judicially determined that such
Indemnified Party is not entitled to indemnification hereunder).

 

(d)                                 Contribution.  If a claim for
indemnification under Section 6(a)or Section 6(b) is unavailable to an
Indemnified Party (by reason of public policy or otherwise), then each
Indemnifying Party, in lieu of indemnifying such Indemnified Party, shall
contribute to the amount paid or payable by such Indemnified Party as a result
of such Losses, in such proportion as is appropriate to reflect the relative
fault of the Indemnifying Party and Indemnified Party in connection with the
actions, statements or omissions that resulted in such Losses as well as any
other relevant equitable considerations.  The relative fault of such
Indemnifying Party and Indemnified Party shall be determined by reference to,
among other things, whether any action in question, including any untrue or
alleged untrue statement of a material fact or omission or alleged omission of a
material fact, has been taken or made by, or relates to information supplied by,
such Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
action, statement or omission.  The amount paid or payable by a party as a
result of any Losses shall be deemed to include, subject to the limitations set
forth in Section 6(c), any reasonable attorneys’ or other reasonable fees or
expenses incurred by such party in connection with any Proceeding to the extent
such party would have been indemnified for such fees or expenses if the
indemnification provided for in this Section was available to such party in
accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Acquisition Agreement or Merger Agreement,
as applicable.

 

Section 7.                                          Facilitation of Sales
Pursuant to Rule 144.  To the extent it shall be required to do so under the
Exchange Act, the Company shall timely file the reports required to be filed by
it under the Exchange Act or the Securities Act (including the reports under

 

19

--------------------------------------------------------------------------------


 

Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144), and shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144.  Upon the request of any
Holder in connection with that Holder’s sale pursuant to Rule 144, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

Section 8.                                          Miscellaneous.

 

(a)                                  Termination.  The rights granted under this
Agreement shall automatically terminate upon the earlier of (i) such time as
there are no outstanding Registrable Securities and (ii) the date and time at
which all of the Registrable Securities are Freely Tradable.

 

(b)                                 Specific Performance.  The Company and each
Holder acknowledge that each party would not have an adequate remedy at law for
money damages in the event that any of the covenants hereunder have not been
performed in accordance with their terms, and therefore agree that each other
party hereto shall be entitled to specific enforcement of the terms hereof and
any other equitable remedy to which such party may be entitled.  Each of the
parties hereby waives (i) any defenses in any action for specific performance,
including the defense that a remedy at law would be adequate and (ii) any
requirement under any Law to post a bond or other security as a prerequisite to
obtaining equitable relief.

 

(c)                                  Compliance.  Subject to the Company’s
compliance with its obligations set forth under Section 4, each Holder covenants
and agrees that it will comply with the prospectus delivery requirements of the
Securities Act as applicable to it (unless an exemption therefrom is available)
in connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell the Registrable Securities only in accordance with a
method of distribution described in the Registration Statement.

 

(d)                                 Discontinued Disposition.  Each Holder
agrees by its acquisition of such Registrable Securities that, upon receipt of a
notice from the Company of the occurrence of any event of the kind described in
Section 4(d), such Holder will forthwith discontinue disposition of such
Registrable Securities under the Registration Statement until such Holder’s
receipt of the copies of the supplemented Prospectus and/or amended Registration
Statement or until it is advised in writing by the Company that the use of the
applicable Prospectus may be resumed, and, in either case, has received copies
of any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such Prospectus or Registration Statement.  The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.

 

(e)                                  Amendments and Waivers.  This Agreement may
not be amended, altered or modified and no provision of this Agreement may be
waived or amended except by written instrument executed by a Super Majority
Interest and the Company; provided that any requirement hereunder in respect of
a Demand Registration (including any obligation to pay Special Interest in
respect thereof) may be waived or modified with respect to all Registrable
Securities covered thereby in a written instrument signed by the Company and the
applicable

 

20

--------------------------------------------------------------------------------


 

Demanding Holder.  The failure by any party hereto to enforce at any time any of
the provisions of this Agreement shall in no way be construed to be a waiver of
any such provision nor in any way to affect the validity of this Agreement or
any part hereof or the right of such party thereafter to enforce each and every
such provision.  No waiver of any breach of or non-compliance with this
Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance. Any waiver made by any party hereto in connection with this
Agreement shall not be valid unless agreed to in writing by such party.

 

(f)                                    Notices.  Any and all notices or other
communications or deliveries required or permitted to be provided hereunder
shall be in writing and shall be deemed given and effective (a) on the first
(1st) Business Day after being sent, prepaid, by nationally recognized overnight
courier that issues a receipt or other confirmation of delivery, (b) upon
machine generated acknowledgement of receipt after transmittal by facsimile if
so acknowledged to have been received before 5:00 p.m. on a Business Day at the
location of receipt and otherwise on the next following Business Day or (c) when
sent, if sent by electronic mail before 5:00 p.m. on a Business Day at the
location of receipt and otherwise the next following Business Day.  Any party
may change the address to which Notices under this Agreement are to be sent to
it by giving written notice of a change of address in the manner provided in
this Agreement for giving Notice.  The address for such notices and
communications shall be as follows:

 

If to the Company:

 

Deerfield Capital Corp.
6250 North River Road
Rosemont, Illinois 60018
Attention:  Robert Contreras
Facsimile:  (773) 380-1695

Email: rcontreras@DeerfieldCapital.com

 

With a copy to:

 

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention:  Simeon Gold, Esq.

Facsimile:  (212) 310-8007

E-mail:  simeon.gold@weil.com

 

If to DFR Holdings:

 

DFR Holdings, LLC

c/o Columbus Nova

900 Third Avenue, 19th Floor

New York, NY 10022

Attention: Paul Lipari

Facsimile: (212) 308-6623

Email: plipari@columbusnova.com

 

21

--------------------------------------------------------------------------------


 

With a copy to:

 

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022

Attention: James C. Gorton, Esq.

Facsimile: (212) 751-4864
E-mail Address: james.gorton@lw.com

 

If to CIFC Parent:

 

CIFC Parent Holdings LLC

c/o Charlesbank Capital Partners, LLC

200 Clarendon Street, 54th Floor

Boston, MA 02116

Attention:  Tim R. Palmer

Facsimile:  617-619-5402

E-mail:  tpalmer@charlesbank.com

 

With a copy to:

 

Goodwin Procter LLP

135 Commonwealth Drive

Menlo Park, CA 94025

Attention:  Kevin M. Dennis, Esq.
Facsimile:  (650) 853-1038
E-mail:  kdennis@goodwinprocter.com

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the applicable register for the
Registrable Securities, or after delivery of a Questionnaire by such Holder, as
provided in such Questionnaire or such other address as may be designated in
writing hereafter, in the same manner, by such Person.

 

(g)                                 Successors and Assigns.  This Agreement
shall inure to the benefit of and be binding upon the successors and permitted
assigns of each of the parties and shall inure to the benefit of each Holder;
provided, however, that nothing herein shall be deemed to permit any assignment,
transfer or other disposition of Registrable Securities in violation of the
terms of (i) in the case of DFR Holdings, the Acquisition Agreement, the
Stockholders Agreement or the Convertible Note Agreement and (ii) in the case of
CIFC Parent, the Merger Agreement or the Stockholders Agreement.  The Company
may not assign its rights or obligations hereunder without the prior written
consent of the other parties hereto (other than by operation of merger).

 

(h)                                 Execution and Counterparts.  This Agreement
may be executed in counterparts (including by facsimile or other electronic
transmission), each of which shall be deemed an original and each of which shall
constitute one and the same instrument.

 

22

--------------------------------------------------------------------------------


 

(i)                                     Governing Law.  This Agreement shall be
governed by and construed in accordance with the Laws of the State of New York
without regard to choice of laws or conflicts of laws provisions thereof that
would require the application of the laws of any other jurisdiction.

 

(j)                                     Consent to Jurisdiction.  Each party to
this Agreement, by its execution hereof, (a) hereby irrevocably consents and
agrees that any action, suit or proceeding arising in connection with any
disagreement, dispute, controversy or claim, in whole or in part, arising out
of, related to, based upon or in connection with this Agreement or the subject
matter hereof shall be brought only in the courts of the State Courts of the
State of New York, New York County or the United States District Court located
in the State of New York, New York County, (b) hereby waives to the extent not
prohibited by applicable Law, and agrees not to assert, by way of motion, as a
defense or otherwise, in any such action, any claim that it is not subject
personally to the jurisdiction of the above-named courts, that its property is
exempt or immune from attachment or execution, that any such action brought in
one of the above-named courts should be dismissed on grounds of forum non
conveniens, should be transferred to any court other than one of the above-named
courts, or should be stayed by reason of the pendency of some other proceeding
in any other court other than one of the above-named courts, or that this
Agreement or the subject matter hereof may not be enforced in or by such court
and (c) hereby agrees not to commence any such action other than before one of
the above-named courts nor to make any motion or take any other action seeking
or intending to cause the transfer or removal of any such action to any court
other than one of the above-named courts whether on the grounds of forum non
conveniens or otherwise. Each party hereby (i) consents to service of process in
any such action in any manner permitted by New York law, (ii) agrees that
service of process made in accordance with clause (i) or made by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 8(f), shall constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

 

(k)                                  Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, illegal, void or unenforceable, the remainder of the
terms, provisions, covenants and restrictions set forth herein shall remain in
full force and effect and shall in no way be affected, impaired or invalidated,
and the parties hereto shall use their reasonable efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction.  It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.

 

(l)                                     Entire Agreement.  This Agreement,
including any Schedules, Exhibits, Annexes, certificates and lists referred to
herein, any documents executed by the parties simultaneously herewith or
pursuant thereto constitute the entire understanding and agreement of the
parties hereto with respect to the subject matter hereof and supersedes all
other prior agreements and understandings, written or oral, between the parties
with respect to such subject matter (including without limitation, the Original
Agreement).  Each of the Company and DFR Holdings hereby agrees, approves and
consents, by its signature hereto, that the Original Agreement be, and hereby
is, amended and restated in its entirety to read as set forth herein.

 

23

--------------------------------------------------------------------------------


 

(m)                               Headings; Section References.  The headings in
this Agreement are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof.  Unless otherwise stated, references to
Sections, Schedules and Exhibits are to the Sections, Schedules and Exhibits of
this Agreement.

 

(n)                                 Delays or Omissions.  No delay or omission
to exercise any right, power, or remedy accruing to any party under this
Agreement shall impair any such right, power, or remedy of such party, nor shall
it be construed to be a waiver of or acquiescence to any breach or default, or
of or in any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default.  All remedies, either under this Agreement or by Law or otherwise
afforded to any holder, shall be cumulative and not alternative.

 

(o)                                 Mutual Drafting; Interpretation.  Each party
hereto has participated in the drafting of this Agreement, which each such party
acknowledges is the result of extensive negotiations between the parties.  If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

 

COMPANY:

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

 

By:

/s/ Jonathan W. Trutter

 

Name:

Jonathan W. Trutter

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

INVESTORS:

 

 

 

DFR HOLDINGS, LLC

 

 

 

 

By:

/s/ Andrew Intrater

 

Name:

Andrew Intrater

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

CIFC PARENT HOLDINGS LLC

 

 

 

 

By:

/s/ Peter Gleysteen

 

Name:

Peter Gleysteen

 

Title:

Chief Executive Officer

 

Signature Page to Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PLAN OF DISTRIBUTION

 

The holders of Securities (defined below) selling or otherwise disposing of such
Securities pursuant hereto (the “Selling Securityholders”) and any of their
pledgees, donees, transferees, assignees or other successors-in-interest may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock of the Company or other securities of the Company
included for public offering in this prospectus (collectively, “Securities”) or
interests in Securities on any stock exchange, market or trading facility on
which the Securities are traded or in private transactions.  These dispositions
may be at fixed prices, at prevailing market prices at the time of sale, at
prices related to the prevailing market price, at varying prices determined at
the time of sale, or at negotiated prices.  The Selling Securityholders may use
one or more of the following methods when disposing of the Securities or
interests therein:

 

·                                          ordinary brokerage transactions and
transactions in which the broker-dealer solicits purchasers;

 

·                                          block trades in which the
broker-dealer will attempt to sell the Securities as agent but may position and
resell a portion of the block as principal to facilitate the transaction;

 

·                                          purchases by a broker-dealer as
principal and resale by the broker-dealer for its account;

 

·                                          an exchange distribution in
accordance with the rules of the applicable exchange;

 

·                                          privately negotiated transactions;

 

·                                          short sales entered into after the
effective date of the registration statement of which this prospectus is a part;

 

·                                          through the writing or settlement of
options or other hedging transactions, whether through an options exchange or
otherwise;

 

·                                          broker-dealers may agree with the
Selling Securityholders to sell a specified number of such Securities at a
stipulated price per share;

 

·                                          a combination of any such methods of
disposition; and

 

·                                          any other method permitted pursuant
to applicable law.

 

The Selling Securityholders may also sell Securities under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Securityholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the

 

i

--------------------------------------------------------------------------------


 

Selling Securityholders (or, if any broker-dealer acts as agent for the
purchaser of securities, from the purchaser) in amounts to be negotiated.  The
Selling Securityholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.

 

The Selling Securityholders may from time to time pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell Securities from time to time under this prospectus, or under
an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933 amending the list of Selling
Securityholders to include the pledgee, transferee or other successors in
interest as Selling Securityholders under this prospectus.

 

Upon the Company being notified in writing by a Selling Securityholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Securities through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Securityholder and
of the participating broker-dealer(s), (ii) the number of Securities involved,
(iii) the price at which such Securities were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.  In addition, upon the Company
being notified in writing by a Selling Securityholder that a donee or pledge
intends to sell more than 500 Securities, a supplement to this prospectus will
be filed if then required in accordance with applicable securities law.

 

The Selling Securityholders also may transfer the Securities in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of Securities or interests in Securities, the
Selling Securityholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Securityholders may also sell Securities of Common Stock short and deliver these
securities to close out their short positions, or loan or pledge the Common
Stock to broker-dealers that in turn may sell these securities.  The Selling
Securityholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of Securities offered by this prospectus, which Securities
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The Selling Securityholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions.  If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,

 

A-ii

--------------------------------------------------------------------------------


 

including in short sale transactions.  If so, the third party may use securities
pledged by the Selling Securityholders or borrowed from the Selling
Securityholders or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the Selling
Securityholders in settlement of those derivatives to close out any related open
borrowings of stock.  The third party in such sale transactions will be an
underwriter and, if not identified in this prospectus, will be identified in the
applicable prospectus supplement (or a post-effective amendment).

 

The Company has advised the Selling Securityholders that they are required to
comply with Regulation M promulgated under the Securities and Exchange Act
during such time as they may be engaged in a distribution of the Securities. 
The foregoing may affect the marketability of the Securities.

 

The Company is required to pay all fees and expenses incident to the
registration of the Securities.  The Company has agreed to indemnify the Selling
Securityholders against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act or otherwise.

 

A-iii

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

SELLING SECURITYHOLDER QUESTIONNAIRE

 

Reference is made to that certain Amended and Restated Registration Rights
Agreement (the “Registration Rights Agreement”), dated as of April 13, 2011, by
and among Deerfield Capital Corp., (the “Company”), DFR Holdings, LLC (“DFR
Holdings”), and CIFC Parent Holdings LLC (“CIFC Parent”).  Capitalized terms
used and not defined herein shall have the meanings given to such terms in the
Registration Rights Agreement.

 

The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 4(k) of the Registration Rights Agreement.  The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement.  The Selling Securityholder
hereby acknowledges its indemnity obligations pursuant to Section 6(b) of the
Registration Rights Agreement.

 

A-1

--------------------------------------------------------------------------------


 

The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)                                  (a)                                  Full
Legal Name of Selling Securityholder:

 

 

(b)                                 Full Legal Name of Registered Holder (if not
the same as (a) above) through which Registrable Securities listed in (3) below
are held:

 

 

(c)                                  Full Legal Name of DTC Participant (if
applicable and if not the same as (b) above) through which Registrable
Securities listed in (3) below are held:

 

(2)                                  Address for Notices to Selling
Securityholder:

 

 

 

Telephone (including area code):

 

Fax (including area code):

 

Contact Person:

 

(3)                                  Beneficial Ownership of Registrable
Securities:

 

(a)                                  Type and Principal Amount/Number of
Registrable Securities beneficially owned:

 

 

(b)                                 CUSIP No(s). of such Registrable Securities
beneficially owned:

 

 

(4)                                  Beneficial Ownership of Other Securities of
the Company Owned by the Selling Securityholder:

 

Except as set forth below in this Item (4), the Selling Securityholder is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item (3).

 

(a)                                  Type and Amount of Other Securities
beneficially owned by the Selling Securityholder:

 

 

A-2

--------------------------------------------------------------------------------


 

(b)                                 CUSIP No(s). of such Other Securities
beneficially owned:

 

 

(5)                                  Relationship with the Company:

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

State any exceptions here:

 

(6)                                  Is the Selling Securityholder a registered
broker-dealer?

 

Yes                            o

 

No                                o

 

If “Yes,” please answer subsection (a) and subsection (b):

 

(a)  Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

 

Yes                            o

 

No                                o

 

(b)  If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:

 

 

 

(7)                                  Is the Selling Securityholder an affiliate
of a registered broker-dealer?

 

Yes                            o

 

No                                o

 

If “Yes,” please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

 

(a)  Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?

 

A-3

--------------------------------------------------------------------------------


 

Yes                            o

 

No                                o

 

Explain:

 

 

(b)  Did the Selling Securityholder have an agreement or understanding, directly
or indirectly, with any person to distribute the Registrable Securities at the
same time the Registrable Securities were originally purchased (if yes, please
explain)?

 

Yes                            o

 

No                                o

 

Explain:

 

 

(8)                                  Is the Selling Securityholder a non-public
entity?

 

Yes                            o

 

No                                o

 

If “Yes,” please answer subsection (a):

 

(a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:

 

(9)                                  Plan of Distribution:

 

The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with the Plan of Distribution attached as
Annex A to the Registration Rights Agreement.

 

The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly Regulation
M thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Shelf Registration
Agreement.  The Selling Securityholder agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

 

A-4

--------------------------------------------------------------------------------


 

In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Registration
Statement, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.

 

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
Law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at anytime while the Registration Statement
remains effective.  All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and the related
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related Prospectus.

 

By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.

 

Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above. 
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

 

Beneficial Owner

 

By:

 

 

Name:

 

 

Title:

 

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED

 

SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT:

 

Deerfield Capital Corp.
6250 North River Road
Rosemont, Illinois 60018
Attention:  Robert Contreras
Facsimile:  (773) 380-1695
Email: rcontreras@DeerfieldCapital.com

 

A-6

--------------------------------------------------------------------------------